COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS


BARBARA ANN DOMINEY,                  §
Individually, and as Trustee of the
DOMINEY EXEMPT BYPASS                 §
TRUST, THE DOMINEY NON-EXEMPT
BYPASS TRUST, THE DOMINEY 2012        §
IRREVOCABLE TRUST f/b/o ELENA                  No. 08-21-00187-CV
MARQUARITA DOMINEY                    §
LANGSTON, TERESA EDDINGER, and                    Appeal from the
ALLISON ALLEN, Co-Trustees of the     §
DOMINEY INSURANCE TRUSTS OF                 278th Judicial District Court
1993, and ESTATE OF SAMUEL            §
DOMINEY JR.,                                 of Walker County, Texas
                                      §
                        Appellants,               (TC# 2130121)
                                      §
vs.
                                      §

ELENA MARQUARITA DOMINEY              §
LANGSTON, FLORENCE OLIVIA
DOMINEY CAMPBELL, and                 §
MATTHEW DAVID DOMINEY,
Beneficiaries of                      §
THE DOMINEY 2012 IRREVOCABLE
TRUST, THE DOMINEY EXEMPT             §
BYPASS TRUST, THE DOMINEY NON-
EXEMPT BYPASS TRUST, and the          §
DOMINEY INSURANCE TRUSTS OF
1993,                                 §

                        Appellees.    §
                                       MEMORANDUM OPINION

        This is an appeal from an interlocutory order signed September 24, 2021. 1 This appeal was

abated pending settlement negotiations. On December 14, 2022, Appellants filed a motion to

dismiss this appeal. Appellants represented a settlement agreement has been signed by all the

parties. Appellants certified that Appellees were not opposed to the dismissal of the appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX.R.APP.P. 42.1.



                                                     GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  This case was transferred to this Court from the Tenth Court of Appeals, our sister court in Waco. We decide it in
accordance with the precedent of that court. TEX.R.APP.P. 41.3.

                                                         2